DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 08/19/2020 the Amendment has been received on 11/05/2020.           Claims 1-4, 6-10, 12, 13 and 15 have been amended.
           Claim 14 has been canceled.
           Claims 16-20 have been newly added.
           Claims 1-13 and 15-20 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 7-12, filed on 11/05/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The appropriate claims have been substantially amended in order to overcome the rejections and objections provided in the previous Office action. Therefore, all of the previous rejections and objections have been withdrawn. 
Allowable Subject Matter

4.         Claims 1-13 and 15-20 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, Iwakiri et al. (US PAP 2012/0201351 A1) teach (see abstract; Figs. 1-8; paragraphs 0042-0115) an X-ray imaging system and a method for synchronizing operation between a digital radiographic detector's (32) (see Figs. 2 and 4) integration periods (see Fig. 8) and an x-ray generator's (130) x-ray pulse rate (34) (see Fig. 4), the method comprising: 
    PNG
    media_image1.png
    457
    675
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    464
    679
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    601
    417
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    422
    536
    media_image4.png
    Greyscale
operating in a mode with the detector monitoring one or more selected pixels to detect an x-ray pulse from the x-ray generator (see paragraphs 0105-0108; the normal imaging capturing operation-as first mode; Fig. 8); determining a start time (“receive imaging start operation” mark in Fig. 8; paragraph 0104) of the generator (34) emitting the detected x-ray pulse relative to an internal clock (see Fig. 4; a controller (32) of the detector (32); and operating by selectively synchronizing integration periods (the periods before the image read-out according to Fig. 8) of the detector (32) with start times (the “irradiate radiation” mark) of the generator (34) emitting x-ray pulses based on the communicated frame rate (see Fig. 7; S20; S22) and the determined start time of the generator (34) emitting the detected x-ray pulse (see paragraph 0104) but fails to explicitly teach or make obvious that the detector adjusting a timing of the detector’s integration periods to synchronize with the x-ray generator’s x-ray pulse rate based on the communicated x-ray generator’s x-ray pulse rate and the determined start time at which the x-ray generator emitted the detected x-ray pulse as claimed in combination with all of the remaining limitations of the claim.
        With respect to claim 15, Iwakiri et al. (US PAP 2012/0201351 A1) teach (see abstract; Figs. 1-8; paragraphs 0042-0115) an x-ray imaging system comprising: a wireless digital radiographic detector comprising an internal clock and configured to controllably adjust a timing of the detector’s integration periods; an x-ray generator configured to controllably fire a series of x-ray pulses at a preset frame rate; and a processing system coupled to the detector and coupled by a hard wire to the x-ray generator to communicate the preset frame rate to the detector and the generator, wherein the detector is configured to monitor one or more selected pixels in the detector to detect the series of x-ray pulses from the x-ray generator and to determine a start time of the detected series of x-ray pulses relative to the internal clock (see abstract; Figs. 1-8; paragraphs 0042-0115) but fail to explicitly teach or make obvious that the detector is configured to selectively synchronize controllably adjust the timing of the detector’s integration periods to synchronize of the detector with the series of start times of the generator emitting x-ray pulses from the x-ray generator based on the communicated frame rate and the determined start time of the detected series of x-ray pulses pulse as claimed in combination with all of the remaining limitations of the claim.
        With respect to claim 17, Iwakiri et al. (US PAP 2012/0201351 A1) teach (see abstract; Figs. 1-8; paragraphs 0042-0115), a method for synchronizing a digital radiographic detector's integration periods with an x-ray generator's x-ray pulse rate, the method comprising: the detector detecting a first x-ray pulse emitted from the x-ray generator and determining a start time of the x-ray generator emitting the detected first x-ray pulse relative to an internal clock of the detector; the detector detecting a second x-ray pulse from the x-ray generator relative to the internal clock of the detector and, in response to the steps of detecting the first and second x-ray pulses, determining the x-ray generator's x-ray pulse rate (see abstract; Figs. 1-8; paragraphs 0042-0115) but fail to explicitly teach or make obvious that the detector selectively adjusting integration periods of the detector to synchronize with the x-ray generator's x-ray pulse rate based on the determined x-ray generator's x-ray pulse rate and the determined start time of the x-ray generator emitting the detected first x-ray pulse as claimed in combination with all of the remaining limitations of the claim.
         With respect to claim 19, Iwakiri et al. (US PAP 2012/0201351 A1) teach (see abstract; Figs. 1-8; paragraphs 0042-0115) an x-ray imaging system comprising: a wireless digital radiographic detector comprising an internal clock and configured to schedule integration periods at selected times; an x-ray generator configured to fire x-ray pulses at a preset frame rate; and wherein the detector is configured to monitor one or more selected pixels in the detector to detect the x-ray pulses fired by the x-ray generator, to determine a start time of the x-ray pulses fired by the x-ray generator relative to the internal clock, to determine the preset frame rate based on only two of the detected x-ray pulses (see abstract; Figs. 1-8; paragraphs 0042-0115) but fail to explicitly teach or make obvious selectively initiate the integration periods of the detector to be synchronized with the x-ray pulses fired by the x-ray generator based on the determined start time of the x-ray pulses and the determined preset frame rate as claimed in combination with all of the remaining limitations of the claim.
            Claims 1-13, 16, 18 and 20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohishi (US PAP 2010/0046710 A1; see paragraphs 0013, 0021, 0030, 0035 and 0048); Yagi et al. (US PAP 2009/0001276 A1; see paragraphs 0008, 0043, 0059, 0077 and 0081); Kramp (US Patent 7,379,532 B2; see column 3, lines 38-57); Iwakiri et al. (US PAP 2014/0110595 A1; see abstract; paragraphs 0015, 0016, 0023 and 0025) and Ghelmansarai et al. (US PAP 2003/0083564 A1; see paragraphs 0052, 0054; claims 8 and 21) teach the methods and systems for synchronizing operation between a digital radiographic detector's integration periods and an x-ray generator's x-ray pulse rates.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   January 27, 2021